848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rochester HARRIS, Plaintiff-Appellant,v.James BLANCHARD, Robert Brown, Dale Foltz, Defendants-Appellees.
No. 87-2100.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges and R. ALLAN EDGAR, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff appeals the summary judgment for defendants in this civil rights action in which he alleged that he was injured during a prison riot and that his parole was wrongfully revoked.  Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation filed December 30, 1986, and adopted by the district court on January 26, 1987.  Plaintiff failed to allege any basis for defendants' liability for the alleged injuries, and defendants are not liable solely on a theory of respondeat superior.   See Alioto v. City of Shively, 835 F.2d 1173, 1175 (6th Cir.1987).  Insofar as plaintiff challenges the fact or duration of his confinement, he must do so by petition for writ of habeas corpus under 28 U.S.C. Sec. 2254, and not by this civil rights action.   See Preiser v. Rodriguez, 411 U.S. 475 (1973).


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable R. Allan Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation